Case: 12-60083     Document: 00512003166         Page: 1     Date Filed: 09/28/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 28, 2012
                                     No. 12-60083
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

HELEN PAGE,

                                                  Defendant–Appellant.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:10-CR-65-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Helen Page appeals her conviction by a jury for using the forged signature
of a federal bankruptcy judge to authenticate a bogus court order in violation of
18 U.S.C. § 505. She contends that the evidence was insufficient to prove that
she concurred in the forgery or knew about it or its transmittal.
        Because Page moved for acquittal under Federal Rule of Criminal
Procedure 29, we will affirm the conviction if after viewing the evidence, the
reasonable inferences therefrom, and all credibility determinations in favor of

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-60083   Document: 00512003166     Page: 2   Date Filed: 09/28/2012

                                 No. 12-60083

the verdict, we conclude that a rational jury could have found that the
Government proved the necessary elements of the crime. United States v.
Moreno, 185 F.3d 465, 471 (5th Cir. 1999). “[T]he jury is free to choose among
reasonable constructions of the evidence” and to reject all, some, or none of the
defense’s testimony. Id.; see United States v. Estrada-Fernandez, 150 F.3d 491,
496 n.3 (5th Cir. 1998). We will not reweigh the evidence or the credibility of
witnesses. United States v. Garcia, 995 F.2d 556, 561 (5th Cir. 1993).
      The Government adduced testimony from Shelia Cooper, director of
nursing at the Care Clinic of Clinton (CCC), who testified that Page was seeking
employment with the CCC and that Cooper wanted to hire Page but could not
because Page’s nursing license had been restricted by the Mississippi Board of
Nursing (MBN). Cooper testified that Page told her the restrictions had been
rescinded by a judge and that she would fax Cooper the verification. Shortly
thereafter, Cooper received by fax what was purported to be a federal district
court order showing the dismissal of an action between Page and the MBN
concerning restrictions on Page’s nursing license. The order was supposedly
signed by “Judge Edward Ellington” and by Page’s attorney, “Angela Gray.” The
fax cover sheet said that Page had sent it. It is not disputed that the order was
bogus and that the signature of Judge Ellington, a United States Bankruptcy
Court Judge, was forged.
      The foregoing evidence, when viewed in the light most favorable to the
verdict, provides ample grounds for a finding of guilty knowledge because it
indicates that Page had a reason to create and send the bogus order and that she
expressed an intent to do so. The jury was not required to believe Page’s denial
or her speculation that someone else created and sent the bogus order. See
Estrada-Fernandez, 150 F.3d at 496 n.3.
      In addition, the Government presented evidence that the case number on
the bogus order was the same case number as Page’s prior, unrelated
bankruptcy case over which the judge had presided. This information was thus

                                       2
   Case: 12-60083    Document: 00512003166      Page: 3   Date Filed: 09/28/2012

                                  No. 12-60083

convenient and familiar to Page, though she argued that it was available to
others as well. The Government also adduced evidence showing that there was
no record of a lawyer named Angela Gray, who was named as Page’s lawyer on
the bogus order, but that Page knew a lawyer named Angela Gray Marshall, to
whom Page had leased office space. This provides another link between Page
and the bogus order.
      Page points to alleged shortcomings in the Government’s investigation and
to the lack of certain forensic evidence. That the Government might have made
a stronger case is irrelevant as long as “a rational trier of fact could have found
that the government proved the essential elements of the offense beyond a
reasonable doubt.” Moreno, 185 F.3d at 471. Page asks this court to accept her
testimony as true and to view the evidence in a light favorable to her. This is
precisely contrary to the correct standard of review. See id. The judgment of the
district court is AFFIRMED.




                                        3